Case: 20-20079     Document: 00515600175         Page: 1     Date Filed: 10/13/2020




              United States Court of Appeals
                   for the Fifth Circuit                         United States Court of Appeals
                                                                          Fifth Circuit

                                                                        FILED
                                                                 October 13, 2020
                                No. 20-20079                       Lyle W. Cayce
                            consolidated with                           Clerk
                               No. 20-20102
                              Summary Calendar


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Lawrence Gaderson, also known as LJ, also known as Head,

                                                         Defendant—Appellant.


                  Appeals from the United States District Court
                       for the Southern District of Texas
                            USDC No. 4:19-CR-134-1



   Before King, Smith, and Wilson, Circuit Judges.
   Per Curiam:*
          Lawrence Gaderson appeals his conviction and within-guidelines
   sentence for possession with intent to distribute a mixture or substance



          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-20079        Document: 00515600175             Page: 2      Date Filed: 10/13/2020




                                         No. 20-20079
                                      c/w No. 20-20102


   containing cocaine base. He contends that the district court erred by
   (1) denying his motion to suppress evidence and (2) assigning criminal
   history points under the Sentencing Guidelines for prior state convictions
   that he is presently challenging on collateral review.
           “In reviewing a district court’s denial of a motion to suppress, we
   review the district court’s findings of fact for clear error and its conclusions
   of law de novo.” United States v. Lopez-Moreno, 420 F.3d 420, 429 (5th Cir.
   2005) (citation omitted). Here, the district court concluded that the police’s
   seizure of Gaderson and subsequent discovery of narcotics evidence on
   Gaderson’s person were reasonable under the Fourth Amendment. In
   reaching this conclusion, the court determined that the police either had
   reasonable suspicion or probable cause that Gaderson engaged in narcotics
   distribution.
           On appeal, Gaderson challenges only the determination that probable
   cause existed to arrest and search him. He does not dispute—at least not in
   more than a conclusory fashion—the district court’s determinations that (1)
   sufficient reasonable suspicion of criminal activity existed to justify the
   investigatory stop at its inception, or (2) the stop, during which the
   challenged drugs were discovered, did not exceed its lawful scope.1 See
   United States v. Brigham, 382 F.3d 500, 506–07 (5th Cir. 2004); see generally
   Terry v. Ohio, 392 U.S. 1, 30 (1968). Gaderson has thus waived appeal of the
   district court’s reasonable suspicion finding. See United States v. Reagan, 596




           1
             In a footnote, Gaderson avers that he “assumes for the sake of argument [his]
   conduct was suspicious,” but states that he “does not concede that there was reasonable
   suspicion of criminal activity to detain him for further investigation.” Gaderson provides
   no further argument or briefing on this subject.




                                               2
Case: 20-20079      Document: 00515600175          Page: 3    Date Filed: 10/13/2020




                                    No. 20-20079
                                  c/w No. 20-20102


   F.3d 251, 254 (5th Cir. 2010); Brinkmann v. Dallas Cnty. Deputy Sheriff
   Abner, 813 F.2d 744, 748 (5th Cir. 1987).
          Further, Gaderson fails to show that the officers’ use of drawn
   weapons, handcuffs, physical force, and verbal commands in detaining him
   was unreasonable under the circumstances so as to convert the Terry stop
   into an arrest requiring probable cause ab initio. See United States v. Sanders,
   994 F.2d 200, 206–08 (5th Cir. 1993). To the contrary, the record contains
   extensive testimony about Gaderson’s violent criminal history and the
   officers’ concerns that Gaderson might be armed when they approached him.
   Accordingly, we affirm the district court’s denial of the motion to suppress.
   See Lopez-Moreno, 420 F.3d at 429.
          Finally, Gaderson’s challenge to the calculation of his sentence is not
   ripe for review because he fails to show a sufficient likelihood that the Texas
   courts will set aside his challenged 2007 aggravated-assault convictions. See
   United States v. Carmichael, 343 F.3d 756, 761 (5th Cir. 2003). We therefore
   lack jurisdiction to consider this issue. See United States v. Magana, 837 F.3d
457, 460 (5th Cir. 2016).
          The judgment is AFFIRMED in part, and the appeal is
   DISMISSED in part for lack of jurisdiction.




                                          3